Petitioner, charged with a traffic infraction, upon arraignment before the respondent as Justice of the Peace, demanded an immediate trial. The Justice over petitioner’s objection adjourned the case. In this article 78 proceeding addressed to the power of the Justice to grant the adjournment the Special "Term prohibited further proceedings in the Justices’ Court. The Justice had jurisdiction of the defendant and of the offense and consequently had power to adjourn the case. This is the only question determinable in this proceeding. Order reversed on the law and petition dismissed, without costs. Bergan, P. J., Gibson, Herlihy, Reynolds and Taylor, JJ., concur. [38 Misc 2d 41.]